DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sallis  “Air Pollution and Fog Detection through Vehicular Sensors”.

Referring to claims 1, 11, and 16, Sallis shows a method comprising:
Causing one or more light beams to be emitted from a light detection and ranging (LiDAR) system associated with a vehicle toward an environment including one or more objects surrounding the vehicle (see the LIDAR system that is onboard a vehicle as shown in the abstract also see figure 10);
determining one or more return light beams received via the LiDAR system of the vehicle, the one or more return light beams corresponding to reflections of the one or more emitted light beams by the one or more objects (see figures 2 note the target object is a person also see figure 3 note Ref 4 and C note the object);


measuring one or more air characteristics of the environment surrounding the vehicle based on the one or more return light beams corresponding to the reflections of the one or more emitted light beams (see section C. note the detection of fog, dust, haze, and mist based on the LIDAR backscatter also see section IV that describes categorizing air pollutants based on LIDAR backscatter); and
causing an instruction for operating one or more vehicles based on at least one of the one or more air characteristics or the at least one detected object to be generated (see section V paragraph 2 note “on board of the vehicle itself many autonomous driving functions can subscribe these eco information’s.  Thus the adaptive cruise control (ACC) can automatically reduce the desired speed in case the eco conditions are getting worse”).
Referring to claims 2, 12, and 17, Sallis shows detecting of the at least one object of the one or more objects and the measuring of the one or more air characteristics are performed by the LiDAR system (see figure 3 note the rain drop detection as well as the object detection, also see paragraph 2 under the introduction indicating the LIDAR system detects pollutants such as carbon dioxide, sulphur dioxide, and methane).
Referring to claim 3, 13, and 18, Sallis shows the one or more air characteristics measured comprises characteristics of one or more trace gases or characteristics of 
Referring to claim 4, Sallis shows the measuring of the characteristics of the one or more trace gases comprises measuring a presence or density of the one or more trace gases (see under the introduction paragraph 4 note the LIDAR technology enables advanced object recognition, used for more qualified detection in quality and quantity).
Referring to claim 5, Sallis shows the measuring of the characteristics of the one or more aerosol particles comprises measuring a size, density, or type of particles of the aerosol particles (see under section III paragraph 6 note the backscattered light is registered by a sensitive detector and analyzed by the integrated software, delivering time and spatially resolved data on the pollutant’s concentration).
Referring to claims 6, 14, and 19, Sallis shows the LiDAR system is tuned to measure the characteristics of the one or more trace gases or the characteristics of the one or more aerosol particles by emitting one or more light beams at one or more wavelengths associated with each of the trace gases and aerosol particles (see Introduction paragraph 2 note that the LIDAR is equipped with wavelengths about 900nm that is capable of detecting carbon dioxide, Sulphur dioxide, and methane).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallis  “Air Pollution and Fog Detection through Vehicular Sensors” in view of Kalayeh (20070040121).
Referring to claim 7, While Sallis shows different target gasses have different absorption rates for different wavelengths as shown in figure 1, Sallis fails to specifically show two light beams of different wavelengths are emitted by the LiDAR system toward the environment surrounding the vehicle, and wherein a first light beam of the two light beams is within an absorption band associated with one of the trace gases or aerosol particles..
	Kalayeh shows a similar trace gas LIDAR detection that includes two light beams of different wavelengths are emitted by the LiDAR system toward the environment surrounding the vehicle, and wherein a first light beam of the two light beams is within an absorption band associated with one of the trace gases or aerosol particles. (see paragraph 32).  It would have been obvious to include the LIDAR system that has the multiple wavelength transmission as shown by Kalayeh because this allows the device to detect a wider range a trace gasses allowing for differential absorption techniques of the multiple wavelengths as taught by Kalayeh.  
	Referring to claim 8, the combination of Sallis and Kalayeh shows the two light beams are disposed in close proximity to each other within the LiDAR system such that a backscatter coefficient for a wavelength associated with the first light beam is approximately identical to a backscatter coefficient for a wavelength associated with a second light beam of the two light beams (see figure 4 Note Ref 400, 402, and 404).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallis  “Air Pollution and Fog Detection through Vehicular Sensors” in view of Kalayeh (20070040121) and Rodrigo (20160084945).

Rodrigo shows a similar device that includes detecting the temperature of a target object (see paragraph 11).  It would have been obvious to include the temperature sensor because this aids the autonomous vehicle of Sallis to determine temperature related safety concerns and adjust the navigation accordingly.  

Claims 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallis  “Air Pollution and Fog Detection through Vehicular Sensors” in view of Breed (9677893). 
Referring to claim 10, Sallis fails to show but Breed shows sending, by the vehicle, location information to a server associated with vehicle navigation; and
sending information of the detected at least one object and the measured air characteristics to the server associated with vehicle navigation, the server configured to update a vehicle-navigation map based on the information (see column 10 lines 37-67 and column 11 lines 1-9).  It would have been obvious to include the server and updates as shown by Breed because this allows for enhanced road safety and situational awareness for other vehicles that are connected to the same server.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lihui (Lv, Lihui, et al. "Application of mobile vehicle lidar for urban air pollution monitoring." Chinese Optics Letters 14.6 (2016)): 060101) shows a similar aerosol detection process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645